DETAILED ACTION
Status of Claims
	Claims 1 and 5-38 are pending.
	Claims 2-4 are cancelled.
	Claims 5-7, 12, 15, 20-21 and 24-35 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All previous grounds of rejection have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-11, 13-14, 16-19, 22-23 and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the electrolyte" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the electrolyte of claim 10 is referring to the carbonate electrolyte or molten carbonate electrolyte. 
Regarding claim 37, the instant claim is indefinite because it is unclear if all of options (a), (b), and (c) are required or not.  Claim 37 depends on claim 1.  Claim 1 indicates that at least two of (a), (b) and (c) are required. Claim 37 is currently constructed with a wherein clause with the usage of “and”.  It is unclear if the materials of each option are required. 
Regarding claim 38, claim 38 recites the limitation "the carbon nanotube growth elongation element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, 13, 23 and 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN 105506665).
Regarding claim 1, Wu discloses a manufacturing method for forming carbon nanotubes by electrolyzing CO2 at high temperature (title) (= a method for producing a carbon nanotube) comprising:
Controlling the temperature of an electrolytic cell with for example a molten lithium carbonate (page 2) (= heating a carbonate electrolyte to obtain a molten carbonate electrolyte);
The electrolytic cell comprising an anode and cathode (page 2) (= disposing the molten carbonate electrolyte between an anode and a cathode in a cell);
Using a DC power source current density (page 2)(= applying an electrical current to the cathode and the anode in the cell); and 
Elemental carbon produced by the cathode contained a large amount of carbon nanotubes (Examples) (= collecting carbon nanotube growth from the cathode of the cell); 
Wherein the method includes:
A cathode comprising a nickel copper alloy and an anode comprising a nickel copper or nickel chromium alloy (page 2). 
It is further noted that the instant claim is inclusive of a non-elected invention (Invention II, Restriction Requirement dated 16 December 2020 and elected 16 February 2021) “a transition metal powder”.  Invention II encompassing the subject matter of a transition metal powder is currently withdrawn.  
Regarding claims 9-10, Wu discloses wherein the molten carbonate electrolyte comprises lithium carbonate (page 2). 
Regarding claim 13, the instant specification indicates that tangled carbon nanotubes are obtained with a copper cathode.  Since Wu discloses a copper cathode, the disclosure of Wu discloses obtaining tangled nanotubes. Further, while Wu does not specifically address the claim   
Regarding claim 23, Wu discloses wherein the anode is nickel copper or nickel chromium (page 2). 
Regarding claim 36, the cathode of Wu is not inclusive of zinc (page 2). 
Regarding claim 37, the instant claim further specifies the materials of claim 1 from the optional (a), (b), and (c). Wu discloses the cathode and anode as indicated above.  Option (b) is directed towards subject matter currently withdrawn as being directed towards non-elected Invention II.  
Regarding claim 38, the claim is indefinite as described above.  The cathode for example of Wu comprises nickel (page 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 11, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN105506665).
Regarding claim 8, Wu discloses a molten carbonate electrolyte in a molten state at a temperature range between 610-690 ºC (page 2).  Therefore, one of ordinary skilled in the art would expect the melting point of the electrolyte to fall within the claimed range. 
Regarding claim 11, Wu discloses the claimed method and materials as described above.  Wu is silent in regards to the sizing of the carbon nanotubes, however, while Wu does not specifically address the claim limitation the produced carbon nanotubes are longer than 1 mm in length, this is considered to be an intrinsic property resulting from following the method steps taught by the reference(s), which are the same as those instantly claimed, absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  
Regarding claim 22, Wu does not explicitly disclose aging the electrolyte, however, it would have been obvious to one of ordinary skill in the art through routine experimentation to adjust or manipulate properties of the electrolyte, such as gaining, before subjecting it to electrical current, in order to form a method that grows the maximum amount of carbon nanotubes possible in the cell. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN105506665) in view of Stiller et al. (US 2016/0115600).
Regarding claim 14, Wu discloses the claimed invention as applied above.  Wu does not disclose cleaning the carbon nanotubes with a solvent, however, it is well known in the prior art that products such as carbon products receive an alcohol rinse such as the alcohol rinse of Stiller [0342].  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a solvent cleaning.  
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN105506665) in view of Ren et al. (“One-pot synthesis of carbon nanofibers from CO2” Nano Letters, 2015, 15, 6142-6148). 
Regarding claims 16-19, Wu discloses the claimed invention as applied above.  Wu does not disclose further processing of the carbon nanotubes as claimed. 
In the same or similar field of electrochemical synthesis of carbon nanotubes, Ren discloses the synthesis of carbon nanofibers using a molten carbonate electrolytic conversion (abstract). The produced carbon material is a composite material (abstract, p. 6142).  Ren teaches that the product is fibers mixed with solidified electrolyte (p. 6145).  Ren also teaches that the morphology of the product may be controlled by selection of anode and/or additives materials (e.g. Li2O) (p. 6145-6146).  
. 

Response to Arguments
Applicant's arguments filed 4 November 2021 have been fully considered.  The remarks on pages 7-11 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are presented above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 105924174 – molten carbonate electrolyte
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795